Citation Nr: 1727220	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to asbestos exposure. 

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1977 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits currently sought on appeal.

The Board remanded the appeal in September 2011, May 2014 and November 2015, in order to schedule the Veteran for a VA examination and obtain addendum opinions.  VA examinations were conducted in November 2011 and 2016.  The Board also requested additional development to determine whether he had been exposed to asbestos in service; that development was accomplished in January 2016.  The RO has since returned the appeal to the Board. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1. Other than the Veteran's own statements, there is no evidence, medical or otherwise, confirming he was exposed to asbestos in service or has asbestosis.  

2. OSA was not first manifested during active duty, and the preponderance of the evidence is against a finding that the current disability is related to military service, to include any asbestos exposure therein.

3. COPD was not first manifested during active duty, and the preponderance of the evidence is against a finding that the current disability is related to military service, to include any asbestos exposure therein.

CONCLUSIONS OF LAW

1. OSA was not incurred in or aggravated by the Veteran's active duty service, to include as due to asbestos exposure. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2. COPD was not incurred in or aggravated by the Veteran's active duty service, to include as due to asbestos exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has COPD and OSA due to exposure to asbestos.  He contends that while serving on the U.S.S. Santa Barbara, he was exposed to asbestos while performing duties such as painting, washing bulkheads, transporting weapons, and moving about the ship in general.  

In his July 2007 application for compensation, the Veteran checked that he had been exposed to asbestos in service, as well as, chemicals, non-skid paint, gases, and thinners.  He also noted that his breathing problems and coughing began during his active duty on the ship, but he was never provided with masks or other protective gear.  In another statement submitted in July 2007, the Veteran reported smoking cigarettes due to the stress he experienced in service. 

Review of the Veteran's service treatment records show no diagnosis of or treatment for any lung or sleep disorder.  A separation examination dated March 1981 was negative for any lung conditions.  

Post-service treatment records show a diagnosis of sleep apnea in 2005 and of COPD in 2006.  The Veteran underwent several sleep studies and began using a BiPAP for OSA in 2006.  A study conducted in July 2006 showed that he suffered from severe OSA; the examiner recommended increasing his use of the BiPAP and losing weight in order to decrease his symptoms.  A treatment note dated December 2007 shows the examiner offered to do a CT (computerized tomography) scan to support his asbestos claim but chest x-rays and pulmonary function tests (PFTs) did not suggest asbestos disease.  Another note from March 2014 also indicated the Veteran did not have asbestosis.  In February 2017, an examiner noted that there was no evidence of asbestos exposure and based on normal PFT results, there was no evidence of COPD. 

A letter submitted in September 2006 from a private physician notes the Veteran had serious health issues including COPD and sleep apnea that ultimately prevented him from working.  The physician did not provide an opinion as to how either condition began or was caused. 

Following the November 2015 remand, the RO reached out to National Personnel Records Center (NPRC) for the Veteran's service personnel and treatment records.  A VA memorandum was issued documenting his service period and confirming his military specialty as Boatswain's Mate.  Based on the Asbestos MOS Exposure Chart, a Boatswain's Mate was noted to have a minimal probability of exposure to asbestos. 

The Veteran was afforded a VA examination in September 2011.  The examiner confirmed a diagnosis of COPD, but also indicated that PFTs were not remarkable and were interpreted as mostly normal.  The provided rationale noted: it is unlikely that exposure to asbestos played any role in the veteran's obstructive lung disease.  [Exposure to asbestos] is not known to be an etiology of COPD in the medical literature.  

Regarding sleep apnea, the examining physician provided the following opinion: "The veteran was diagnosed with sleep apnea in 2003.  He currently uses a bilevel positive airway pressure (BIPAP) machine set at 2.  It is very helpful improving his sleep reducing snoring and improving his energy throughout the day.  He is 5 foot 11 inches and weighs 300 pounds.  He has weighed 260 pounds in the past.  Sleep studies at the Philadelphia Veterans Affairs Medical Center confirmed the diagnosis.  Diagnosis of obstructive sleep apnea is unlikely to be related to exposure to asbestos.  It is more than likely related to the anatomic structure of his upper airways and his considerable obesity."

The examiner from the November 2016 contract examination for sleep apnea opined that COPD and OSA were less likely than not incurred in or caused by the claim in-service injury, event, or illness.  Records show that treatment for COPD commenced in 2005 and for OSA in 2004; there was no indication in the medical record for either condition prior to those dates.  The examiner also noted that neither condition was caused or related to asbestos exposure.  The rationale stated: "It is medically known that exposure to asbestos results in asbestosis, which can lead to COPD as a possible complication.  However, the Veteran was not diagnosed with asbestosis and therefore, COPD may not be attributed to any asbestos exposure during service."  It was difficult for the examiner to say without exaggeration if sleep apnea was related to asbestos exposure during service; however, he did reiterate that treatment for sleep apnea did not commence until 2004. 

Upon careful review of the record, the Board finds that the preponderance of the evidence is against finding that the Veteran has COPD or OSA related to his military service, including any exposure to asbestos. 

With regards to asbestos exposure, there is no conclusive evidence that the Veteran was actually exposed to asbestos during service.  His military occupation as a Boatswain's Mate has been determined to have a minimal probability of exposure to asbestos.  Moreover, several treatment records note there was no medical evidence of asbestosis. 

Nevertheless, even if the Veteran was exposed to asbestos during service, the preponderance of the evidence is against finding that his COPD and sleep apnea are related to service.  There was no treatment for chronic lung problems or evidence of sleep apnea during service or for many years following service.  As noted above, his COPD was diagnosed in 2005 and sleep apnea in 2004.

The Board finds that the most probative evidence as to the etiology of the Veteran's conditions are the November 2016 VA examiner's opinions finding that the COPD and OSA were not related to service because of the amount of time between separation and diagnosis, and that other causes were the likely etiology of these diseases.  Also probative, is the examiner's finding that COPD was unrelated to any asbestos exposure because there was no evidence of asbestosis.  The VA examiner provided a rationale that was consistent with the evidence of record.  Although, the examiner was unable to provide a definitive opinion regarding whether sleep apnea was caused or related to any asbestos exposure, taking from the opinion provided for COPD, the Veteran does not have a diagnosis of asbestosis and therefore, a condition cannot be attributed to it.  Importantly, there is no clinical opinion to the contrary for either condition.  It is also worth noting that the September 2011 examiner opined that the Veteran's OSA was more likely related to the structure of the Veteran's airways and his considerable weight. 

Given these rationales and the fact that the both the Veteran's claims file and the reported relevant and accurate history were considered by the examiners, the Board finds the November 2016 opinion to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).  For these reasons, the Board finds the November 2016 opinions are the most probative evidence regarding the etiology of the Veteran's COPD and OSA.

The Board appreciates the assertions made by the Veteran that his current diagnoses were caused by exposure to asbestos during service.  The Board finds, however, that the Veteran is not competent to say that his COPD and OSA were caused or aggravated by asbestos exposure.  Although breathing problems can be observed and described by a lay person, a diagnosis of COPD and OSA is not.  Moreover, some of his symptoms can be observed and described by a lay person, but diagnosing it as secondary to exposure to asbestos is beyond the competency of a lay person.  Finally, he lacks the specialized knowledge to connect the current diagnoses of COPD and OSA to his service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

With that being said, the conclusions of the November 2016 examiners-finding no link between the Veteran's currently diagnosed COPD and OSA and an event, injury, or disease incurred during service, or due to asbestos-is the most probative evidence of record.  Again, the November 2016 examiner provided very detailed opinions after extensive review of the Veteran's claims file, including his contentions.  Thus, these examiner's opinions are given more probative value than the lay evidence presented by the Veteran that has been found to lack either competence or credibility. 

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed COPD and OSA in any way etiologically related to his period of service-including exposure to asbestos.  Accordingly, the claim for service connection for these two disabilities must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for OSA is denied. 

Service connection for COPD is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


